o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number release date uil the honorable tom price member u s house of representatives roswell road suite marietta ga attention ------------------- dear congressman price cc ita b4 ------------ conex-111737-11 i am responding to your enquiry dated date submitted on behalf of your constituent ------------------------ he asked why a non-custodial parent that pays one-half of the support for the year of a qualifying_child is not entitled to one-half of the dependency_exemption deduction for that child in general a child can be claimed as a dependent on only one tax_return for any taxable_year under sec_152 of the internal_revenue_code code if the child’s parents do not file a joint_return then the custodial_parent may take the dependency_exemption deduction for that child the custodial_parent is generally the parent with whom the child lived for the greater number of nights during the year and the non-custodial parent is the other parent if the child lived with each parent for an equal number of nights then the parent with the higher adjusted_gross_income may take the dependency_exemption deduction for that child under sec_152 of the code a non-custodial parent may claim a dependency_exemption deduction for a child if the custodial_parent signs a written declaration that he or she will not claim the exemption for the child and the noncustodial_parent attaches the written declaration to his or her tax_return for taxable years beginning after date the regulations under sec_152 provide that the written declaration must be on form_8332 release revocation of release of claim to exemption for child by custodial_parent or other single-purpose document containing essentially the same information as form_8332 a non-custodial parent may not except for certain decrees executed before the effective date of the regulations substantiate a custodial parent’s release of a claim to the dependency_exemption deduction for a child by attaching pages of a divorce decree the regulations reflect conex-111737-11 congress’ concern of substantiation problems for claiming a dependency_exemption deduction for a child for further information please see the enclosed copies of form_8332 and its instructions and pages through of publication exemptions standard_deduction and filing information i hope this information is helpful if you have any questions please contact ---------------- --------- or -----------------------------at --------------------- sincerely george j blaine associate chief_counsel income_tax and accounting enclosure
